ON MOTION FOR REHEARING.
PER CURIAM.
The respondent, on motion for rehearing has cited the following cases decided by this court, to which it had not previously directed our attention : Curtis v. Moore, 162 Mo. 442; Smith v. Boyd, 162 Mo. 146; and Adams v. Carpenter, 187 Mo. 613. Upon the authority of these cases it is insisted that we were in error in our approval of the doctrine stated by this court in the later case of Benton Land Company v. Zeitler, 182 Mo. 251, in a quotation from Perry on Trusts as follows: “Performance of the conditions of the deed on the part of the grantor, or tender of performance before the sale, will defeat the power of sale in a mortgage or deed of trust. Such performance or tender extinguishes the power; and a sale afterwards under the power, even to an innocent purchaser, will be void.” Although we held in this case that no innocent purchaser had intervened, yet the fact that in Smith v. Boyd, supra, this court, speaking through Marshall, J., held that a sale and conveyance under a deed of trust which had been paid but not satisfied of record was sufficient to give a good title to one not charged with notice of such, payment, makes it proper that this case should not be finally disposed of without reference to that authority. It was placed on the ground that the policy of the registry law is that the title and all that affects it, should be disclosed b] the public records and that a purchaser *704will be protected against unrecorded conveyances, outstanding equities, secret liens and conditions of wbicb he bad no notice. [Id., p. 154.]
While the Legislature evidently bad tbis theory before it in tbe enactment of' tbe recording laws, and expressly provided in case of deeds that “no sucb instrument in writing shall be valid, except between tbe parties thereto, and sucb as have actual notice thereof, until tbe same shall be deposited with tbe recorder for record” (R. S. 1909, sec. 2811), it declined to apply it to tbe satisfaction upon tbe records of mortgages and deeds of trust. On tbe other band, as was said by tbis court in McNair v. Picotte, 33 Mo. 57, 71, it provided that “tbe failure to enter satisfaction on tbe margin of tbe record of tbe mortgages might subject tbe mortgagees, to penalties but has no effect to keep tbe mortgages in existence; it was only a failure to supply convenient evidence of a fact accomplished.” Tbe learned judge who delivered tbe opinion of tbe court in Smith v. Boyd, supra, did not notice tbe McNair case. Although be cited Pease, v. Iron Co., 49 Mo. 124, in wbicb tbe doctrine contrary to bis opinion was directly and emphatically stated and Hagerman v. Sutton, 91 Mo. l. c. 531, in wbicb we said, “But for tbe note tbe mortgage never would have existed; it owes its birth and being to tbe note and ceases to exist when tbe latter is discharged,” be does not seem to have noticed their bearing upon tbe case before him. Since tbe decisions in Smith v. Boyd tbe court seems to have been as emphatic in its adherence to tbe old doctrine as it bad been before, as appears in Land Company v. Zeitler, 182 Mo. 251, cited in tbe opinion in this case, as well as from tbe later case of Adams v. Carpenter, 187 Mo. 613, in wbicb we said through Burgess, J., who delivered tbe opinion of tbe court (p. 636), that if tbe note secured bad been paid before tbe trustees’ sale, tbe sale would have been void. We see no reason to depart from what we consider tbe just *705and salutary doctrine of these decisions, and so far as the contrary doctrine is stated in Smith v. Boyd, supra, and tacitly recognized in Curtis v. Moore, supra, those cases are disapproved. We see no reason why our former judgment should be modified as ashed in the motion for a rehearing. The motion is overruled.